Case 3:18-cr-00465-MMC Document 69-17 Filed 09/25/19 Page 1 of 8




                   EXHIBIT P
  9/24/2019           Case 3:18-cr-00465-MMC    Document
                                           Driving innovation to 69-17    Filed
                                                                 meet demand      09/25/19 Page 2 of 8
                                                                             - Chinadaily.com.cn


                                                                                  (//www.chinadaily.com.cn)
                                                                                                                        (//cn.chinadaily.com.cn)
Home (//Www.Chinadaily.Com.Cn) / Business (//Www.Chinadaily.Com.Cn/Business)
/ Q And A With CEO (//Www.Chinadaily.Com.Cn/Business/Full_coverage/Qaceo)
Driving innovation to meet demand
By Jing Shuiyu | China Daily | Updated: 2019-04-24 10:01




               Sanjay Mehrotra (left), CEO of Micron Technology Inc, pays a visit to Tsinghua University in March. [Photo
               provided to China Daily]


US-based semiconductor giant Micron is striving to expand presence in China

Micron Technology Inc, the US-headquartered semiconductor giant, is moving forward to advance its capabilities
in China, its CEO Sanjay Mehrotra said, in a bid to gain a stronger foothold in the market and meet rising demand
in the coming years.

As the fourth-largest semiconductor company in the world, Micron offers a wide array of memory and storage
products and solutions. Mehrotra said the long-term trend of rising demand for memory and storage is exciting,
and will make possible revolutionary technologies such as artificial intelligence, 5G and autonomous driving.

Micron has a long history and strong presence in China, the largest market for semiconductors. It operates a
world-class integrated circuit packaging, testing, and memory module production facility in Xi'an, capital of
Northwest China's Shaanxi province, and has invested in three customer labs, where, Mehrotra said, the company
can drive innovation to the market.

In a recent interview with China Daily, Mehrotra elaborated on the factors behind his positive outlook for the
company's business in China, and shared his views on the industry's future trends and the China-US trade talks.

  www.chinadaily.com.cn/a/201904/24/WS5cbfc35fa3104842260b7fac_1.html                                                                     1/5
  9/24/2019           Case 3:18-cr-00465-MMC    Document
                                           Driving innovation to 69-17    Filed
                                                                 meet demand      09/25/19 Page 3 of 8
                                                                             - Chinadaily.com.cn

How has the ongoing supply side reform changed the nation's economic development and your company's
business in China?

Supply side structural reform relates to high-quality and high-efficiency development. These are the trends of
industry 4.0, making manufacturing efficient and shaping the world of the future. In the process, the reform helps
enhance the talent base, improves people's lives and advances sustainable environmental and equitable growth. So
these are definitely good initiatives.

Micron is a key enabler of some of these objectives. Boasting a rich history of 40 years, Micron is a global leader
in memory and storage semiconductor products. The company has in the past four decades invested many billions
of dollars in research and development.

Our focus on memory and storage is key to industry 4.0 and high-quality manufacturing, which features the trends
of technologies of the future such as artificial intelligence, 5G, the internet of things and cloud computing.

Micron's memory and storage products are at the heart of industry 4.0 trends, because data lives in the products
that Micron makes. This is how we are connected to the trends of high-quality manufacturing that the supply side
reform is driving. Because high-quality manufacturing is going to be based on data driven technologies and
solutions of the future, which will need Micron's memory and storage technologies.

What's your view of the Foreign Investment Law? How can the law help better protect the interests and
rights of foreign firms?

I'm encouraged by the Foreign Investment Law, which is set to take effect in January. It really opens market
access, and provides a fair and level playing field for global companies. It aims to treat foreign companies the
same as local companies, offer them a healthy business environment and protect their intellectual property rights.

We look forward to successful implementation and enforcement of the law. It is up to the central government, as
well as provincial governments, to make sure that the law is implemented appropriately.

What measures should be taken if the country wants to further open up to the outside world?

China is on the right track in many aspects, like opening-up and intellectual property rights protection. These are
absolutely the right things to move on.

And I think it's important that the plans are executed so that the world can truly enjoy the benefits of open market
access and a transparent, fair and level playing field. These initiatives are already on track in China, and I
certainly hope that they will be successful in the future.

What experience can you share with other foreign companies for their development in the Chinese market?



  www.chinadaily.com.cn/a/201904/24/WS5cbfc35fa3104842260b7fac_1.html                                            2/5
  9/24/2019           Case 3:18-cr-00465-MMC    Document
                                           Driving innovation to 69-17    Filed
                                                                 meet demand      09/25/19 Page 4 of 8
                                                                             - Chinadaily.com.cn

Micron's priority is to continue working with our customers so that we understand the trends of the future and our
products are aligned with their technology road map. Driving innovation to successful commercialization is our
key focus.

It's important for Micron to attract top talent from around the globe. Because ultimately it is the top talent that
really helps a company to execute successfully on the innovation agenda. We are pleased with the team that we
have across the globe, including in China.

We not only focus on the best and most optimal business results, but also strive to give back to the communities
where we operate. In China, for example, Micron has invested in Xi'an, where we have more than 3,000
employees. We are working with local schools helping children with their education.

Micron believes it's important to be part of the places we do business as we build a company for the future -
focusing on innovative technology products and customers, as well as communities and society.

What challenges does the US-China trade issue pose for China? How has it affected Micron?

I'm hopeful that China and the US will resolve tensions and come to a resolution allowing the two countries and
the global economy to move forward in a prosperous way for all.

Our production in China continues to be strong, because the production in China is mainly used to supply local
clients, as well as clients elsewhere in the world. Micron has a diverse and strong global manufacturing footprint
in China and in other parts of the world.

What are your plans to further develop in the Chinese market over the next three to five years?

Micron has established operations on the Chinese mainland for more than 10 years. We are proud of the
manufacturing plant in Xi'an.

Micron has invested heavily in that plant to expand our capabilities to manufacture DRAM (dynamic random
access memory) modules as well as to enhance assembly and test capabilities.

Micron has also invested heavily in R&D in the Chinese market. We have a large R&D center in Shanghai where
excellent engineers are working on all aspects of Micron's product portfolio from DRAM to flash solutions. We
have also invested in our sites in Shenzhen and Beijing.

What I'm most excited about is that we have invested recently in three customer labs. In these labs, we are really
driving innovation in China with our leading customers in various markets. Customers can work with our
engineers, scientists, and architects to design innovative solutions for the future.

These are the kind of investments that we are making in China, which align with China's agenda related to
innovation as well as high-quality manufacturing.

  www.chinadaily.com.cn/a/201904/24/WS5cbfc35fa3104842260b7fac_1.html                                             3/5
  9/24/2019           Case 3:18-cr-00465-MMC    Document
                                           Driving innovation to 69-17    Filed
                                                                 meet demand      09/25/19 Page 5 of 8
                                                                             - Chinadaily.com.cn

Some reports have predicted that the global semiconductor industry is at the beginning of a downward
cycle. What competitive advantages do you have in China and where is the most demand for your
products?

In the long term, there will be a need for more memory and more storage, in terms of gigabytes that are used in
either through DRAM or in flash solutions.

The future is about the technologies that are driven by fast connection of devices, such as cloud computing
applications, smartphone devices, notebook computers, autonomous driving as well as IoT devices. Micron's
technologies and solutions will be at the heart of these trends, which will shape the future of the world where lives
will be enriched based on data driven solutions.

We think the long-term trends of growth are exciting, although there have been some downturns in the sector this
year.

                    1/2                                                                                    Next
                                                                                        (Https://Www.Chinadaily.Com.Cn/A/2019
                                                                                                Advertisement




Related Stories

Data security prepares world for 5G revolution
(//www.chinadaily.com.cn/a/201903/25/WS5c983647a3104842260b24de.html)
Execs praise nation's openness (//www.chinadaily.com.cn/a/201903/25/WS5c982befa3104842260b2457.html)
China performs first 5G-based remote surgery on human brain
(//www.chinadaily.com.cn/a/201903/18/WS5c8f0528a3106c65c34ef2b6.html)
Court slaps sales ban on Micron products
(//www.chinadaily.com.cn/a/201807/05/WS5b3da31ba3103349141e0dee.html)
Tesla founder on mission to link human brain to machine interface
(//www.chinadaily.com.cn/a/201704/22/WS59bb8f94a310d4d9ab7ea4d5.html)


                                                                              (//cn.chinadaily.com.cn)




  www.chinadaily.com.cn/a/201904/24/WS5cbfc35fa3104842260b7fac_1.html                                                 4/5
 9/24/2019            Case 3:18-cr-00465-MMC    Document
                                           Driving innovation to 69-17    Filed
                                                                 meet demand      09/25/19 Page 6 of 8
                                                                             - Chinadaily.com.cn

Copyright 1995 - 2019 . All rights reserved. The content (including but not limited to text, photo, multimedia information, etc) published in this site
belongs to China Daily Information Co (CDIC). Without written authorization from CDIC, such content shall not be republished or used in any form.




 www.chinadaily.com.cn/a/201904/24/WS5cbfc35fa3104842260b7fac_1.html                                                                              5/5
  9/24/2019           Case 3:18-cr-00465-MMC    Document
                                           Driving innovation to 69-17    Filed
                                                                 meet demand      09/25/19 Page 7 of 8
                                                                             - Chinadaily.com.cn


                                                                               (//www.chinadaily.com.cn)
                                                                                                           (//cn.chinadaily.com.cn)
Home (//Www.Chinadaily.Com.Cn) / Business (//Www.Chinadaily.Com.Cn/Business)
/ Q And A With CEO (//Www.Chinadaily.Com.Cn/Business/Full_coverage/Qaceo)
Driving innovation to meet demand
By Jing Shuiyu | China Daily | Updated: 2019-04-24 10:01




                                   Sanjay Mehrotra, President and CEO, Micron Technology. [Photo
                                   provided to China Daily]


                                                                        CV

Name: Sanjay Mehrotra

Age: 60

Nationality: American

Career:

2017-now: President and CEO, Micron Technology

1988-2016: Co-founder of SanDisk and its president and CEO (2011-16)

Education:

Bachelor of Science degree in electrical engineering and Master of Science degree in computer sciences from the
University of California, Berkeley

A graduate of the Stanford Graduate School of Business executive program

Family: Married with two daughters




  www.chinadaily.com.cn/a/201904/24/WS5cbfc35fa3104842260b7fac_2.html                                                        1/2
  9/24/2019            Case 3:18-cr-00465-MMC    Document
                                            Driving innovation to 69-17    Filed
                                                                  meet demand      09/25/19 Page 8 of 8
                                                                              - Chinadaily.com.cn

                  Previous
  (Https://Www.Chinadaily.Com.Cn/A/201904/24/WS5cbfc35fa3104842260b7fac_1.Html)
                                                          2/2

                                                                                                                     Advertisement




Related Stories

Data security prepares world for 5G revolution
(//www.chinadaily.com.cn/a/201903/25/WS5c983647a3104842260b24de.html)
Execs praise nation's openness (//www.chinadaily.com.cn/a/201903/25/WS5c982befa3104842260b2457.html)
China performs first 5G-based remote surgery on human brain
(//www.chinadaily.com.cn/a/201903/18/WS5c8f0528a3106c65c34ef2b6.html)
Court slaps sales ban on Micron products
(//www.chinadaily.com.cn/a/201807/05/WS5b3da31ba3103349141e0dee.html)
Tesla founder on mission to link human brain to machine interface
(//www.chinadaily.com.cn/a/201704/22/WS59bb8f94a310d4d9ab7ea4d5.html)


                                                                                                  (//cn.chinadaily.com.cn)




 Copyright 1995 - 2019 . All rights reserved. The content (including but not limited to text, photo, multimedia information, etc) published in this site
belongs to China Daily Information Co (CDIC). Without written authorization from CDIC, such content shall not be republished or used in any form.




  www.chinadaily.com.cn/a/201904/24/WS5cbfc35fa3104842260b7fac_2.html                                                                              2/2
